                IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                      CIVIL ACTION NO.: 1:18-cv-259


MARYBEE BROOKS,         )
                        )
           Plaintiff,   )
                        )
vs.                     )                   CERTIFICATION AND REPORT
                        )                   OF F.R.C.P. 26(f) CONFERENCE
INDABA SCIENTIFIC, INC. )                   AND DISCOVERY PLAN
f/k/a PHENIX RESEARCH   )
PRODUCTS, INC.,         )
                        )
           Defendant.   )

      NOW COMES Plaintiff, MARYBEE BROOKS (“Plaintiff”), by and through

her undersigned counsel, and Defendant INDABA SCIENTIFIC, INC. f/k/a

PHENIX RESEARCH PRODUCTS, INC. (“Defendant”), by and through its

undersigned counsel, and submit the following Certification and Report of F.R.C.P.

26(f) Conference and Discovery Plan.

      1.     Certification of Conference. Pursuant to Fed. R. Civ. P. 26(f), a

meeting was held via telephone on October 24, 2018 at 1:30 P.M. Attorney Craig

Leis attended on behalf of Plaintiff. Attorneys Sabrina Presnell Rockoff and Murphy

Horne Fletcher attended on behalf of Defendant.

      2.     Pre-Discovery Disclosures. The information required by Fed. R. Civ.

P. 26(a)(1) will be exchanged by November 8, 2018.

                                        1

      Case 1:18-cv-00259-MR-WCM Document 6 Filed 11/01/18 Page 1 of 5
      3.    Discovery Plan. The parties jointly propose to the Court the following

discovery plan:

            (a) All discovery shall be commenced in time to be completed by June

                  10, 2019.

            (b) Discovery limits:

                     1. Maximum of twenty (20) interrogatories by each party to any

                        other party.

                     2. Maximum of twenty-five (25) requests for admissions by

                        each party to any other party.

                     3. Maximum of six (6) depositions by Plaintiff and six (6) by

                        Defendant.

            (c) Reports from retained experts under Rule 26(a)(2) will be due:

                     1. From Plaintiff by January 9, 2019.

                     2. From Defendant by February 11, 2019.

                     3. Supplementations under Rule 26(e) will be due thirty (30)

                        days thereafter.

      4.    Other Items.

            (a) The parties do not request a conference with the Court before entry

                  of the scheduling order.

            (b) All potentially dispositive motions should be filed by July 9, 2019.


                                             2

      Case 1:18-cv-00259-MR-WCM Document 6 Filed 11/01/18 Page 2 of 5
      (c) Settlement cannot be evaluated prior to the completion of discovery

            on June 10, 2019.      The parties agree that settlement may be

            enhanced by use of a Mediated Settlement Conference. The parties

            agree that the Mediated Settlement Conference will occur by June

            24, 2019.

      (d) Final lists of witnesses and exhibits under Rule 26(a)(3) are due:

               a. From Plaintiff thirty (30) days before trial.

               b. From Defendant twenty (20) days before trial.

      (e) If the case is ultimately tried, the trial is expected to take

            approximately three (3) to five (5) days.

      (f) The parties have discussed the issue of consent to the jurisdiction of

            a U.S. Magistrate Judge, and there is not unanimous consent.

5.    Please identify any other matters regarding discovery or case

      management which may require the Court’s attention:

      (a)      Based on the subject matter of this action, the parties anticipate

that records containing Defendant’s confidential and proprietary information

and Plaintiff’s confidential medical information will be subject to discovery.

Prior to disclosure of any such records or information that may be deemed

confidential and private, the parties desire to have a Protective Order issued




                                      3

Case 1:18-cv-00259-MR-WCM Document 6 Filed 11/01/18 Page 3 of 5
      by this Court and thus shall submit a proposed Protective Order in advance of

      any such disclosure.

             (b)   To the extent that any scheduling matters are not addressed by

      this Certification and Report, the parties will comply with Judge Reidinger’s

      Standing Pretrial Order and Case Management Plan.

AGREED UPON BY:

 /s Craig L. Leis                            /s Murphy Horne Fletcher
Craig Leis                                  Murphy Horne Fletcher
Counsel for Plaintiff                       Counsel for Defendant

November 1, 2018                            November 1, 2018
Date                                        Date




                                        4

      Case 1:18-cv-00259-MR-WCM Document 6 Filed 11/01/18 Page 4 of 5
                            CERTIFICATE OF SERVICE

         I hereby certify that on this 1st day of November, 2018, I electronically filed

the foregoing Certification and Report of F.R.C.P. 26(f) Conference and

Discovery Plan with the Clerk of Court using the CM/ECF system which will send

notification of such filing to the following:

                                 Philip J. Gibbons, Jr.
                                phil@gibbonsleis.com
                                     Craig L. Leis
                                craig@gibbonsleis.com
                                 Gibbons Leis, PLLC
                       14045 Ballantyne Corporate Place, Ste. 325
                            Charlotte, North Carolina 28277

         This the 1st day of November, 2018.



                                         /s/ Murphy Horne Fletcher
                                         Murphy Horne Fletcher
                                         N.C. Bar No. 44471



4813-9937-8809, v. 1




                                            5

         Case 1:18-cv-00259-MR-WCM Document 6 Filed 11/01/18 Page 5 of 5
